UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6333



KEVIN D. THOMPSON,

                                            Plaintiff - Appellant,

         versus

POWHATAN CORRECTIONAL CENTER, et al,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-119)


Submitted:   June 20, 1996                  Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kevin D. Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his action entitled "Show Cause for a Temporary

Restraining Order." The district court's dismissal without preju-

dice is not appealable at this time, given the fact that Appellant

could save his complaint through amendment. Domino Sugar Corp. v.
Sugar Workers' Local Union 392, 10 F.3d 1064 (4th Cir. 1993). This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1992) (1988); Fed. R. Civ. P. 54(b); Cohen v. Bene-
ficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here ap-

pealed is neither a final order nor an appealable interlocutory

order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2